Matter of Kunins v Brandon M. (2020 NY Slip Op 05753)





Matter of Kunins v Brandon M.


2020 NY Slip Op 05753


Decided on October 14, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOHN M. LEVENTHAL
ROBERT J. MILLER
PAUL WOOTEN, JJ.


2019-05187
 (Index No. 300444/19)

[*1]In the Matter of Hillary Kunins, etc., respondent,
vBrandon M. (Anonymous), appellant.


Mental Hygiene Legal Service, Garden City, NY (Michael D. Neville, Arthur A. Baer, and Dennis B. Feld of counsel), for appellant.
New York City Department of Health & Mental Hygiene, Long Island City, NY (Sean Roman Strockyj of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law § 9.60 for the involuntary assisted outpatient treatment of Brandon M., Brandon M. appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Richard J. Montelione, J.), dated March 14, 2019. The order and judgment, after a hearing, directed Brandon M. to comply with a program of assisted outpatient treatment for a period of one year.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The order and judgment authorizing assisted outpatient treatment has expired by its own terms. The appeal has been rendered academic and does not warrant the invocation of the exception to the mootness doctrine (see Matter of Belkin v Barry R., 176 AD3d 808; Matter of Michael P. [Perlman], 131 AD3d 1062; Matter of Ronnie M.[Karpati], 81 AD3d 830; Matter of Geraldine P., 27 AD3d 755). Accordingly, the appeal should be dismissed as academic.
SCHEINKMAN, P.J., LEVENTHAL, MILLER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court